SMITH, J.
Action by Minnehaha county against J. W. Boyce, as administrator of the estate of Anna C. Phillips, deceased, to recover the sum of $1,331.20, the amount paid out by the county for the treatment and maintenance of the -deceased as a patient in the State Plospital for' the Insane, at Yankton, from June 17, 1898, to- June 30, 1905. The case was submitted to the trial court upon an agreed statement of facts, upon which the court made findings of fact and conclusions of law February 18, 1912. Only such portions of -the findings as are material to- the questions presented upon this appeal need be referred to. They are, in substance, as follows: That some time prior to 1897 Anna C. Phillips became insane, and on May 18, 1897, Hattie C. Phillips was appointed guardian- of her person and estate by the county court of Minnehaha county; that Anna C. Phillips, upon the petition of her said guardian, was committed to the State Hospital for ■the Insane, at Yankton, by order of the county court of said county, on the 17th -day of June, 1898, and remained in said hospital and received treatment, care, and maintenance therein till the 30th day of June, 1905, when she was removed to a private hospital, where she died as an- insane person June 11, 1910; that Anna C. Phillips was, at all times, an unmarried person, without children, and at her death left real property in the said county of a value of at least $6,000, and personal estate of the value of at least $2,500; that Minnehaha county has paid out for care, ■treatment, and maintenance of Anna C. Phillips at the State Hospital for the Insane, from June 17, 1898, to- June 30, 1905, the sum of $1,331.20, which payments were made quarterly each year, in sums of $48, beginning September 30, 1898, and ending June 30, 1905; that an itemized and verified account of such payments *235was duly presented to and filed with said administrator on August 17, 1910; that Anna C. Phillips left surviving as her heirs at law five sisters and one 'brother and her -mother, Hattie C. Phillips; that the five sisters and brother of said Anna C. Phillips are not dependent upon the estate of said Anna C. Phillips for their support; that Hattie C. Phillips, the mother, is dependent upon the estate of Anna C. Phillips for 'her support, and has been at all times, and is now, within the United States.
The court found, as conclusions of law, that the plaintiff is barred by the statute of limitations from recovering any sums or amounts for such support and maintenance paid more than six years immediately preceding the date of the death of Anna C. Phillips, -to-wit, June 11, 1910; that one-seventh of the estate of Anna C. Phillips, to which Hattie C. Phillips succeeded as heir of deceased, is not liable for any part of the amount expended by plaintiff, as aforesaid; that -the plaintiff is entitled to recover of ■the defendant, as administrator of the estate six-sevenths of the amount -paid by plaintiff for the care, treatment, maintenance, and support of said deceased in -said hospital, for the quarters ending June 30, September 30, and December 30, 1904, and March 31 and June 30, 1905, amounting in all to the sum of $188.34, with interest from June 30, 1903.
Plaintiff appeals, alleging -the court erred in holding that plaintiff is barred by the statute of limitations from recovering payments made more than six years immediately preceding the death of said insane person, and in deciding that plaintiff was entitled to recover only six-sevenths of the sum paid by it during said six years. Recovery is sought in this action under the provisions of Section 544 of the 'Political. Code, which reads as follows : “The -amount incurred by any county of this state for treatment and maintenance of any in-sane person in the hospital for the insane shall be a charge against the estate of such insane person: Provided, that the insane person has no heirs within the United States dependent on said estate for support, and that no real property shall be sold during the life of the insane person; and further provided, that no personal -property shall be sold under five years from the date of the sending of such insane person to the asylum, unless by order of the -court on the death of 'the insane person or when such property is liable to deteriorate in value dur*236ing the time above specified, and when sold as above, the county judge shall safely invest the proceeds thereof for the benefit of the insane person.” Other provisions of the law make it the duty of the superintendent to furnish the county -auditor of each county a quarterly statement, giving the number of patients from such county, together with the names and -cost of maintaince, and require the superintendent to certify to the State Auditor on the is-t day-of January, April, July and October of each year the amount due the hospital from the different counties, and that the said Auditor shall place the same to- the credit of the hospital an-d notify the county auditor of each county -of such charge, and require the board of county commissioners to levy a tax in each county for the amount, and to pay the amount thus due into- the state treasury.
[1] The question presented upon the first assignment of error is: When did the estate of limitations begin to run against the plaintiff’s claim? Respondent contends that the statute begins to run -as to each item at the time it is paid by the county. Appellant, on the other hand, contends that the statute does not begin to- run, under the provisions of section 544 of the Political Code, until the entire amount of liability has accrued at the death of the in-sane person, and that the statute is not applicable to a part of the claim sued upon.
The rule that no statute of limitations begins to run until-such time as an action will lie -to enforce the claim is so elementary as to require no- citation of authorities. The original enactment for the establishment and government of the hospital for the insane was passed in 1874, since which time it has been many •times amended. Chapter 98, Laws 1895, which has since been incorporated as -section 544 of our present Political Code, was however an original enactment and not an- amendment, and did not affect or in any manner change the then existing law, which is now embodied in the Political Code, relating to the payment by counties of the cost of treatment and maintenance of patients in the hospital for the insane. It was plainly intended to and did create an entirely new and original liability against -estates of insane persons not having dependent heirs in the United States. Bence no -othe-r provisions -of the law of which it now *237forms a part afford any aid to the proper interpretation of the language used in the section itself.
The legislative intent, therefore, must be ascertained by a consideration of the language and the general purpose expressed in the section itself. It was plainly the intent not to demand payment out of an “estate” upon which certain persons might be dependent for their support. Such persons are -designated as “heirs.” This is followed ;by the express declaration that no leal property of the insane person shall be sold during the life of such insane person, and that no personal property of the insane person may be sold under five years from the date when such person became such patient, except upon his death, or when such property may deteriorate in value; and “when sold as above” the county judge is required to safely invest the proceeds for the benefit of the insane person. The language used points unmistakably to the conclusion that the Legislature did not intend that any properfy of an insane person, real or personal, should be appropriated in satisfaction of the statutory liability during the life of -the insane person. The provisions for the protection of dependent heirs, and -the placing of the liability upon the “estate,” seem conclusive of such intent. It seems clear, therefore, that no cause of action arises until the liability created by the statute becomes effective by the death of the insane person, at which time the “amount” of the liability has become fixed, and the real and personal property of such insane person has become what is known in the law governing the disposition of the property of deceased persons as an “estate.” When this “estate” comes into existence, the statutory liability matures and becomes actionable, and from that time the statute of limitations begins to run.
We are of opinion, therefore, that the trial court erred in the conclusion of law that payments made by the plaintiff county more than six years before the death of the insane person are barred by the statute.
[2] The limitation of the liability of such estates to estates of deceased insane patients, having no dependent heirs in the United States, .presents a question of much greater difficulty.
The question here persented must depend on the sense in which the Legislature used the term “estate.” -In many cases the precise meaning of the term “estate” can only be ascertained from *238.the context or the circumstances under which it is used. In statutes the import of the term depends in a great degree upon its association with other expressions; and the fixed, absolute sense of the word in the abstract must give way to the connection in which it is used. In re Hinckley, 58 Cal. 457; Campbell v. Campbell, 37 Wis. 206. Prpm the context it seems clear that the term “estate,” in section 544 of the Political Code, is not used as an equivalent for the word “property” in the popular meaning. Nor are the words “heirs * * * dependent on said estate” used as equivalent to the words “.persons * * * dependent on said estate.” The provisos in the section are clearly intended to conserve the property of the insane person during his life-time, and are designed to leave the liability of -the estate to be determined by the nonexistence or existence of dependent heirs at the time of his death, because persons having no legal claim to support, though they might become heirs upon his decease, cannot be said to be dependent upon his estate during his lifetime. The evident purpose of the statute was to create a liability to reimburse the county out of the estate of the decedent which does not pass to dependent heirs, and not to exempt the whole estate where but a part of the heirs are dependent. Such an interpretation of the statute as is contended for by respondents would, in very many cases, wholly defeat the evident purpose of the Legislature, which was to protect the dependent heirs, and at the same time to justly appropriate the estate of the decedent, upon which no heir was dependent, in satisfaction of the claim of the county for reimbursement.
We are clearly of opinion the term “estate” in the statute was used b ythe Legislature, and should be interpreted, in this limite I sense. The entire claim of the county should be paid out of the “estate” which does not pass to the dependent heir, Hattie C. Phillips. The estate remaining- after the payment of such liability would be distributed among nondependent heirs.
The order and judgment of 'the trial court are reversed, and the case remanded for further proceedings in accordance with this decision.